DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-15 and new claims 21-35 in the reply filed on 10/06/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohata (2010/0307864).
Bohata teaches an intersecting module comprising:
- a plurality of support members arranged along a longitudinal direction, see Figs. 1 and 2 and related text, wherein the walls 14a/20 are support members, 
- a plurality of internal venting plates each having a plurality of orifices (18a-f), wherein at least one is positioned between two of the support members and each of the plates are inclined relative to the transversal direction.
Regarding claim 22, as the plates have angles in more than one direction, projections of two of the plates overlap as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15, 21, 22, 25-27, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bohata (2010/0307864) alone and alternative in view of Flugger (5,123,502).
Bohata teaches an intersecting module comprising:
- a plurality of support members arranged along a longitudinal direction, see Figs. 1 and 2 and related text, wherein the walls 14a/20 are support members, 
- a plurality of internal venting plates each having a plurality of orifices (18a-f), wherein at least one is positioned between two of the support members.
	The module of Bohata is designed for a muffler and teaches all elements of the claimed intersecting module except the internal venting plates inclined as claimed.  
	The Office takes the initial position, that it would have been obvious to modify each of the baffles (plates) of Bohata such that they are two parts – as per MPEP 2144.04 V. making parts separable is a design choice and without a showing of criticality obvious.  In this case, fabrication would be simpler in the capacity of fitting the parts into the structure and also be understood to allow for more flexibility.  It is further noted that Bohata is not specifically limited on the size/shape of the parts and does not actually state that the plates are one single piece.  Taking into account that each baffle (18a-f) comprises two parts, the plates are aligned in different directions as claimed.
	In the alternative, Flugger teaches, that in a muffler, it is useful to have internal venting plates that are inclined relative to a transversal direction and at different angles relative to one another, see Fig. 2 wherein either of the plates 60 and/or 58 includes multiple angles that are distinct from each other.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to arrange the internal venting plates of Bohata at different angles in order to effect the flow of gases to minimize sound as taught by Flugger (col 3, lines 40-55).  
	Regarding claim 12, it would be an obvious modification for all of the plates to be inclined based on the described art.
	Regarding claim 13, Bohata and Flugger teaches that the different plates  are positioned at obtuse and acute angles (relative to the same point) and therefore the claim limitations are met.
	Regarding claims 14, 26, 27 and 29, to include a boundary venting plate as claimed would be a matter of modifying the shape (see MPEP 2144.04 IV. A) of the venting plates of the Bohata which as noted, are not specifically limited in size and shape or number of plates [0019-20]. 
	Regarding claims 15 and 30, while it appears the support members have a consistent width, in any case the selection of size is obvious without a showing of criticality, see MPEP 2144.04 IV. A.  To form the support members of the same size would have been obvious wherein each are intended to support the same parts (plates).
	Regarding claim 25, the arguments of both the single and multiple references are applied to claim 25 as applied to claim 11 above.
	Regarding claim 31, all elements of the claims are taught per the single reference or combined art above, wherein each of the plates on one half is inclined one direction and the other half is inclined in the other direction thereby meeting the two angles.
	Regarding claims 32 and 33, as per the distinct angles of each baffle 18, there are two different angles, one acute and one obtuse based on any one position.
Regarding claim 34, to include a third group of plates would be mere duplication of parts, which, as per MPEP 2144.04 VI. B. is obvious without a showing of criticality.  The prior art already teaches multiple plates with multiple angles and to include further such components would be an obvious manipulation, particularly whereas above the teachings include variation of size and shape.
Regarding claim 35, as per Fig. 1, Bohata teaches that the various plates are arranged in a staggered manner (see plates 18e vs 18f, for example).

Allowable Subject Matter
Claims 23, 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, per the teachings of Bohata there is no known reason to modify to include a third support member as claimed and maintain the plate structure.
Regarding claim 28, the boundary of Bohata would be equivalent to 14 in Fig. 1 and there is no reason to modify it as claimed with the support member and boundary plate member.
Further teachings of interest include:
Carlsen (2004/0161372) teaches a CVD system including an exhaust array that is equivalent to an intersecting module.
Homillius (3,955,669) teaching an intersecting module including angled plates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715